            Case 1:21-cv-00085-JD Document 26 Filed 08/05/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW HAMPSHIRE
-------------------------------------- X
JOHN DOE,                              :

                   Plaintiff,                     :

       v.                                         :
                                                       Civil Action No. 1:21-cv-00085-JD
TRUSTEES OF DARTMOUTH COLLEGE,                    :

                   Defendant.                     :

-------------------------------------- X

                                 STIPULATION OF DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), it is hereby agreed, by and between the

parties, that the Plaintiff's Complaint is hereby dismissed, with prejudice and without costs.

Respectfully submitted,                       Respectfully submitted,

John Doe                                      Trustees of Dartmouth College
By His Attorneys                              By Its Attorneys:

SHAHEEN & GORDON, P.A.                        LOCKE LORD LLP


/s/ William E. Christie                       /s/ Daron J. Janis
William E. Christie (#11255)                  Daron J. Janis (#271361)
S. Amy Spencer (#266617)                      Daryl J. Lapp (admitted pro hac vice)
Alexander W. Campbell (#268958)               Elizabeth H. Kelly (admitted pro hac vice)
107 Storrs Street/P.O. Box 203                111 Huntington Avenue
Concord, NH 03302-2703                        Boston, MA 02199
(603) 225-7262                                (617) 239-0100
wchristie@shaheengordon.com                   daron.janis@lockelord.com
saspencer@shaheengordon.com                   daryl.lapp@lockelord.com
acampbell@shaheengordon.com                   liz.kelly@lockelord.com

DATED: August 5, 2021
             Case 1:21-cv-00085-JD Document 26 Filed 08/05/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

        I certify that on August 5, 2021, I caused the foregoing document to be served on counsel
of record for all parties that have appeared to date through the Court’s CM/ECF system.


                                            /s/ William E. Christie
                                            William E. Christie




                                                2
4835-1595-5188, v. 1
